PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Han et al.
Application No. 16/305,995
Filed: November 30, 2018
Attorney Docket No. 09.05694.0300.US
For: Apparatus for Brewing a Beverage

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed July 22, 2021, to revive the above-identified application.

There is no indication that the petition was signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Matthew M. Googe appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is DISMISSED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed March 4, 2021. The issue fee was timely paid on May 24, 2021.  Accordingly, the application became abandoned on May 25, 2021. A Notice of Abandonment was mailed on June 3, 2021. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D). The present petition lacks item(s) (1) above.

A petition to revive cannot be granted where there is an outstanding requirement. In the instant application, petitioner has failed to submit a proper oath/declaration for each inventor. While it is noted that petitioner did provide the required oath or declaration on November 30, 2018, 

A review of the record shows that a Notice Requiring Inventor’s Oath or Declaration was mailed March 4, 2021. The payment of the Issue fee was submitted on May 24, 2021 along with a corrected ADS and power of attorney. On May 27, 2021 the Office mailed a Notice of Improper Submission of Request Under 37 CFR 1.48(f) informing applicant that the request to change inventorship submitted on May 24, 2021 was unacceptable because the corrected or updated ADS was not in compliance with 37 CFR 1.76 concurrently with a Notice Regarding Power of Attorney not being accepted because the person giving power had not been identified. On June 3, 2021 a Notice of Abandonment was mailed. On July 22, 2021 the instant petition was received which included an (ADS) that amended the name of inventor Hsuan I. Tsai. However, the corrected ADS filed July 22, 2021 is not acceptable because it was not accompanied by a petition to correct inventorship under the provisions of 37 CFR 1.48 and corresponding fee. 

Petitioner should note that when an ADS is provided in a patent application, the ADS becomes a part of the application and the Office does not allow amendments to the application after payment of the issue fee. See 37 CFR 1.312.

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.  

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee. In order for the amendments to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must be submitted with a petition to withdraw this application from issuance under the provisions of 37 CFR 1.313(c)(2), Request for Continued Examination under 37 CFR 1.114, and the required fees, and a petition under 1.48 with the required fees.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 


Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642.  


/APRIL M WISE/Paralegal Specialist, Office of Petitions                                                                                                                                                                                                        







    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).